EXHIBIT 10.3


 


APRIL 13, 2009


 

Santosh J. Vetticaden, Ph.D., M.D.

 

Dear Santosh,

 

As discussed, this letter amends and restates Exhibit A of your November 12,
2008 offer letter.   This amendment is prompted by your plan to rent out your
house in San Ramon, California to a third party for three years after being
unable to sell it for a reasonable price and your desire to purchase a house in
the greater Boston area as quickly as possible.  The primary differences between
Exhibit A of your November 12, 2008 offer letter and Exhibit A of this letter
are the reduction of Cubist’s obligation to provide you with temporary
living/duplication housing assistance from 12 months to 8 months (from 12/31/09
back to 8/31/09) and the elimination of Cubist’s obligation to cover any of the
closing costs related to the sale of your house in San Ramon, California, in
exchange for a payment from Cubist to you of $87,250 (along with a gross-up on
taxes that arise from this payment) to be used by you to purchase a house in the
greater Boston area.  This payment will, in part, offset the losses resulting
from the planned rental of your California house.  The amount of this payment is
equal to the approximate value of the decrease in Cubist’s obligation to provide
you with the housing assistance and closing costs described in this letter (and
the tax gross-up related to such obligations).  By signing this you agree,
should you decide to sell your home in California Cubist is not obligated to pay
closing costs.

 

Exhibit A attached to this letter supersedes and replaces Exhibit A of your
November 12, 2008 offer letter in its entirety and is incorporated by reference
into this letter.  All of the other terms and provisions of your November 12,
2008 offer letter remain in full force and effect.

 

Sincerely,

 

 

 

/s/ Michael W. Bonney

 

 

 

Michael W. Bonney

 

President and Chief Executive Officer

 

 

I acknowledge and agree to the terms and conditions of this letter.

 

 

Signed:

/s/ Santosh J. Vetticaden

 

 

Santosh J. Vetticaden, Ph.D., M.D.

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Relocation Expenses

 

Subject to the terms of this Exhibit A, Cubist will cover the following
relocation expenses and you will be entitled to utilize the financial assistance
for a period of two years after your employment start date:

 

Temporary Living/Duplicate Housing Assistance:   Cubist will cover temporary
living for you and your family in the greater Boston area or provide duplicate
housing assistance, as detailed below, for a period of 8 months after your
employment start date..

 

Additionally, Cubist will cover one return trip home every other weekend during
the first 12 months after your employment start date so long as you own your
house in San Ramon, California.

 

For temporary living, our relocation provider will identify a furnished and
accessorized temporary apartment for you and your family to stay in if you begin
employment with Cubist before you are able to purchase a home in the greater
Boston area.

 

Relocation Payment:  Cubist will pay you $77,200 to help facilitate your
purchase of a house in the  greater Boston area.   Cubist will also pay the
estimated federal, state and FICA tax liability (gross up) that arises from this
relocation payment.

 

Home Purchase Closing Costs:  Cubist will cover all normal and customary
non-recurring home purchase closing costs incurred with the purchase of your
primary residence in the greater Boston area and will cover up to $6,000 towards
mortgage points to buy down your mortgage interest rate.  The following costs
will not be covered:

 

·                  Attorney’s fees over $800.00

·                  Owner’s title insurance (only Lender’s title insurance is
covered)

·                  Property Tax escrows

·                  Hazard Insurance

 

House hunting Trips:  Two house hunting trips of up to seven (7) nights total
with your family, minivan rental, airfare or mileage, lodging, and meals up to
$90 per day per person will be covered by Cubist.

 

Miscellaneous Expense Allowance:  Recognizing that you may incur costs
associated with your relocation that are not expressly addressed here, Cubist
will additionally provide you with $8,500 less applicable taxes processed
through payroll to assist you with any additional expenses.  This allowance will
be disbursed once your official relocation process begins and you have signed
the Relocation Agreement.

 

Household Goods Shipment:  Our relocation provider will facilitate your
obtaining two estimates from our preferred van lines.  These estimates must be
approved in advance by Cubist and our relocation provider.  These costs will be
billed directly to Cubist.  Additionally, the cost of transporting two
automobiles will be covered by Cubist, and up to 12 months of storage will be
covered if it is necessary to move your household goods prior to closing on a
property in the new location.

 

Tax Consequences:  Please note that corporate relocation can have personal tax
implications.  Please contact your tax advisor for more information related to
the tax implications of relocation. Cubist will pay

 

--------------------------------------------------------------------------------


 

the estimated federal, state and FICA tax liability (gross up) that arises from
taxable Company reimbursed expenses associated with your relocation as detailed
on Exhibit B.  As noted on this Exhibit A and Exhibit B, you will not be grossed
up for the miscellaneous expense allowance or the amount of the tax gross up
that you receive from the Company.   The amount of the tax gross up will be
remitted by Cubist directly to the appropriate revenue agency and reported as
withheld taxes on your W-2 Wage and Tax Statement.

 

--------------------------------------------------------------------------------